Opinion issued February 25, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00149-CV
                            ———————————
                 GARELD DUANE ROLLINS, JR., Appellant
                                        V.
              SOUTHERN BAPTIST CONVENTION, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-69277A


                               DISSENTING OPINION

      The allegations of sexual abuse in this case are undeniably horrific. However,

because the law and the summary-judgment record compel it, I must dissent.

      In a summary-judgment proceeding, an issue is conclusively established if

reasonable minds could not differ about the conclusion to be drawn from the facts in
the record. Cmty. Health Sys. Prof’l Servs. Corp. v. Hansen, 525 S.W.3d 671, 681

(Tex. 2017). I agree with the majority that the Southern Baptist Convention, as

summary-judgment movant, had the burden to conclusively negate application of

the unsound mind tolling doctrine to Gareld Rollins’s claims. See Erikson v. Renda,

590 S.W.3d 557, 563 (Tex. 2019). But I disagree with the majority’s determination

that the Convention failed to meet this burden. Considering the Convention’s

evidence regarding the 2004 lawsuit filed by Rollins against Paul Pressler in Dallas

and the judicial admissions made in Rollins’s pleadings, reasonable minds could not

differ and would necessarily conclude that Rollins was of sound mind in 2004 when

his causes of action in this suit accrued.

Legal Principles: Unsound Mind

      Civil Practice and Remedies Code section 16.001(a)(2) provides that a person

is under a legal disability for purposes of the statute of limitations if that person is

“of unsound mind.” TEX. CIV. PRAC. & REM. CODE § 16.001(a)(2). When a person

is of unsound mind at the time that his cause of action accrues, the applicable statute

of limitations will be tolled until the disability is removed. See id. § 16.001(b). “The

purpose of section 16.001(a)(2) is to protect a person of unsound mind by ensuring

that a legally disabled person’s right to bring suit will not be precluded by a statute

of limitations, prior to removal of the disability.” Gribble v. Layton, 389 S.W.3d




                                             2
882, 893 (Tex. App.—Houston [14th Dist.] 2012, pet. denied) (citing Ruiz v.

Conoco, Inc., 868 S.W.2d 752, 755 (Tex. 1993)).

      Generally, persons of unsound mind and insane persons are synonymous;

however, a person may be of unsound mind without having been adjudicated

incompetent. Doe v. Catholic Diocese of El Paso, 362 S.W.3d 707, 722–23 (Tex.

App.—El Paso 2011, no pet.); see Hargraves v. Armco Foods, Inc., 894 S.W.2d 546,

547 (Tex. App.—Austin 1995, no writ) (noting that section 16.001 does not define

“unsound mind” and citing former probate code defining “unsound mind” as

“persons non compos mentis, mentally disabled persons, insane persons, and other

persons who are mentally incompetent to care for themselves or manage their

property and financial affairs”). The unsound mind tolling provision applies to a

person who suffers from an inability to participate in, control, or understand the

progression and disposition of his lawsuit. See Ruiz, 868 S.W.2d at 755.

The Convention’s Evidence

      Here, the summary-judgment record shows that, in November 2003, Rollins

and Pressler had an altercation in a Dallas hotel room. In July 2004, Rollins filed

suit against Pressler in a Dallas court based on the altercation. Rollins sued Pressler

for simple assault, citing Penal Code section 22.01(a)(1), which provides that a

person commits the offense of assault if he “intentionally, knowingly, or recklessly

causes bodily injury to another.” TEX. PENAL CODE § 22.01(a)(1).


                                          3
      In September 2004, the Hon. Ruby Sondock mediated the dispute. As a result

of the mediation, Rollins and Pressler settled and entered into a confidential

settlement agreement and a release of claims. Each party, including Rollins and his

attorney, signed the settlement agreement. By signing the agreement, each party

represented “that execution indicates [a] thorough understanding of the contents.”

      Under the terms of the 2004 settlement, Pressler agreed to pay Rollins $1,500

per month for 25 years, totaling $450,000.1 In return, Rollins agreed to release and

dismiss his claims against Pressler. The record reflects that the case was then non-

suited. From October 2004 until October 2017, when this suit was filed, Pressler

paid Rollins $1,500 per month, totaling approximately $234,000.

Analysis

      The Convention’s evidence, showing that Rollins prosecuted and settled the

Dallas lawsuit against Pressler in 2004, conclusively negated Rollins’s claim that he

was of unsound mind in 2004. Even taking as true Rollins’s claim that he suffers

from post-traumatic stress disorder and alcohol abuse, the Convention’s evidence

sufficiently demonstrated that, in 2004, Rollins had the ability to participate in,

control, and understand the instant lawsuit. See Ruiz, 868 S.W.2d at 755.




1
      Pressler also agreed to pay Rollins’s attorney $100,000. It is noteworthy that
      attorney, Daniel Shea, represented Rollins in the 2004 lawsuit and that Shea filed
      this suit for Rollins in 2017, advocating that Rollins was of unsound mind in 2004.
                                           4
      Significantly, the 2004 Dallas lawsuit and this lawsuit have much in common.

Rollins filed the 2004 lawsuit against Pressler based on assaultive conduct

committed by Pressler against Rollins prior to 2004. In this case, Rollins sued the

Convention for torts associated with assaultive conduct committed by Pressler

against Rollins before 2004. To distinguish the suits, Rollins points out that, unlike

here, nothing in the Dallas petition or settlement agreement indicated that sexual

abuse played any part in that suit. Even so, Rollins’s filing of the Dallas lawsuit

necessarily showed that he understood that Pressler had committed tortious conduct

against him for which he was entitled to seek redress, thereby demonstrating

Rollins’s ability in 2004 to recognize tortious conduct and to identify Pressler as a

tortfeasor capable of harming him. And, while the 2004 lawsuit is based on simple

assault, as defined in Penal Code section 22.01, and the instant suit is based on sexual

assault, as defined in Penal Code section 22.011, both offenses are categorized as

assaultive offenses in Chapter 22 of the Penal Code, indicating an underlying

commonality in the nature of the claims. See TEX. PENAL CODE §§ 22.01(a)(1),

22.011.

      The Convention’s evidence also showed that Rollins participated in the filing,

prosecution, and disposition of the 2004 Dallas suit. For the petition to have been

prepared and filed, Rollins necessarily would have relayed to others what had

occurred in the Dallas hotel room. Although the petition reflects that Rollins’s


                                           5
mother was also a plaintiff in the suit, she claimed only that Pressler had breached

an informal fiduciary duty to her. She did not join Rollins’s assault claim or

otherwise indicate that she sued on Rollins’s behalf. Nothing in the petition indicates

that she was acting as Rollins’s guardian or that Rollins did not control his own

claims. Cf. Gribble, 389 S.W.3d at 884, 894 (reflecting that mother of individual,

determined to be of unsound mind, filed suit on his behalf as his court-appointed

guardian). It is reasonable to infer that Rollins, a named plaintiff, was in control of

his claims; it would not be reasonable to infer the opposite. See Nixon v. Mr.

Property Management Co., Inc., 690 S.W.2d 546, 549 (Tex. 1985) (providing that

court reviewing summary-judgment evidence must draw all reasonable inferences

in favor of non-movant).

      The evidence also reflects that, after engaging in mediation, Rollins signed his

name to the settlement agreement, acknowledging that he understood its terms. The

agreement reflects that Rollins agreed to the settlement on his own behalf and agreed

to release his claims against Pressler. The agreement states that each signatory

warranted and represented that he had authority “to bind the party . . . for whom such

party acts” and that the “claims . . . are owned by the party asserting same.” The

settlement document reflects that Pressler agreed to make the payments to Rollins

and that, in return, Rollins agreed to release his claims and dismiss the suit, which




                                          6
he did. The record reflects that Pressler paid Rollins the agreed amounts for thirteen

years, totaling approximately $234,000.

      Rollins intimates that he was of unsound mind in 2004 for purposes of

bringing this suit because he had, to some degree, repressed his memories of the

sexual abuse. He also asserts that he was unable to bring suit based on the sexual

abuse sooner because Pressler had convinced him that the abuse was divinely

sanctioned. However, limiting the unsound mind inquiry to the specific subject

matter of the suit has no support in Texas law.

      As mentioned, Texas courts have considered persons of unsound mind as

being synonymous with insane persons, indicating that the unsound mind inquiry is

based on the person’s general mental state and ability to manage his own affairs

rather than the person’s specific mental state relating only to the subject matter of

the lawsuit. See Catholic Diocese of El Paso, 362 S.W.3d at 722–23; Hargraves,

894 S.W.2d at 547. And Texas courts have generally applied the doctrine of unsound

mind to toll limitations in cases in which a plaintiff’s mental impairment was

substantial and prolonged, preventing the plaintiff from being aware of, and able to

assist with, his lawsuit. See, e.g., Ruiz, 868 S.W.2d at 753 (holding unsound mind

tolling applied when plaintiff had severe and permanent head injury); Palla v.

McDonald, 877 S.W.2d 472, 474–77 (Tex. App.—Houston [1st Dist.] 1994, no writ)




                                          7
(reversing summary judgment on limitations when plaintiff suffered from permanent

brain damage and blindness).

      In contrast, the record here, including judicial admissions made by Rollins in

his pleadings, reflects that Rollins engaged in activities demonstrating an ability to

manage his own affairs, participate in a lawsuit, and understand his legal rights.

Specifically, the record reflects that, during adulthood, Rollins was employed,

attended college, traveled abroad, possessed a driver’s license, drove a car, and was

convicted of criminal offenses, including theft and numerous charges of driving

while intoxicated. See Catholic Diocese of El Paso, 362 S.W.3d at 724 (noting

evidence showing that plaintiff had been employed, attended college, remained

married, and had children tended to show he was sound mind). I agree with the

majority that these past activities, under the facts of this case, do not alone establish

that Rollins was of sound mind. See Myers v. St. Stephen’s United Methodist Church,

No. 01-96-001460-CV, 1998 WL 723887, at *4 (Tex. App.—Houston [1st Dist.]

Oct. 8, 1998, pet. denied) (not designated for publication). But these past activities

do provide important context for the Convention’s evidence of the Dallas lawsuit,

which did conclusively establish that, when his claims in this suit accrued in 2004,

Rollins had the ability to participate in, control, and understand the progression and

disposition of a lawsuit against Pressler for tortious conduct. See Ruiz, 868 S.W.2d

at 755; cf. Myers, 1998 WL 723887, at *4 (reversing summary judgment because


                                           8
movant had not presented conclusive evidence that plaintiff was not of unsound

mind at time his cause of action accrued).

      Based on the record, I would hold that the Convention met its summary-

judgment burden to conclusively negate the application of the unsound mind tolling

doctrine. Because the majority reaches the opposite conclusion, I respectfully

dissent.




                                             Richard Hightower
                                             Justice

Panel consists of Justices Goodman, Landau, and Hightower.

Hightower, J., dissenting.




                                         9